Exhibit 10.1

INVESTMENT MANAGEMENT TRUST AGREEMENT

     This INVESTMENT MANAGEMENT TRUST AGREEMENT (this “Agreement”) is made as of
November 15, 2007, by and between China Holdings Acquisition Corp. whose
principal office is located at 33 Riverside Avenue, 5th Floor, Westport, CT
06880 (the “Company”) and Continental Stock Transfer and Trust Company, located
at 17 Battery Place, New York, NY 10004 (the “Trustee”).

     WHEREAS, the Company’s Registration Statement on Form S-1, No. 333-145085
(the “Registration Statement”), for its initial public offering of securities
(the “IPO”) has been declared effective as of the date hereof by the Securities
and Exchange Commission (the “Effective Date”); and

     WHEREAS, Citigroup Global Markets Inc. is acting as the representative (the
“Representative”) of the underwriters in the IPO pursuant to an underwriting
agreement between the Company and the Representative (the “Underwriting
Agreement”); and

     WHEREAS, as described in the Company’s Registration Statement, and in
accordance with the Company’s Amended and Restated Certificate of Incorporation,
upon execution of this Agreement or as promptly thereafter as practicable, the
Company shall deliver to the Trustee an amount equal to the sum of (i)
$117,570,000 of the net proceeds of the IPO, including $4,020,000 in deferred
underwriting compensation (or $134,913,000 of the net proceeds, including
$4,623,000 in deferred underwriting compensation, if the over-allotment option
is exercised in full) and (ii) $2,750,000 of the proceeds from the Company’s
issuance and sale in a private placement of 2,750,000 warrants issued to its
founding stockholders to be deposited and held in a trust account for the
benefit of the Company and the holders of the Company’s common stock, par value
$0.001 per share, issued in the IPO (the Company’s “Public Stockholders”). The
amount to be delivered to the Trustee is referred to herein as the “Property,”
and the parties for whose benefit the Trustee shall hold the Property are
referred to together with the Company as the “Beneficiaries”; and

     WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property
equal to $4,020,000 ($4,623,000, if the underwriters’ over-allotment option is
exercised in full) (or the amount specified in a notice pursuant to Paragraph
3(d) hereof) is attributable to deferred underwriting commissions that will
become payable by the Company to the Representative upon the consummation of an
Initial Business Combination (as defined in the Company’s Amended and Restated
Certificate of Incorporation) (the “Deferred Discount”); and

     WHEREAS, the Company and the Trustee desire to enter into this Agreement to
set forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:

--------------------------------------------------------------------------------



     1. Agreements and Covenants of Trustee. The Trustee is hereby appointed to
serve as Trustee hereunder, and the Trustee hereby agrees to act as Trustee upon
the terms and conditions set forth herein. The Trustee hereby agrees and
covenants to:

     (a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, in a segregated trust account (the “Trust Account”)
established by the Trustee at JP Morgan Chase;

     (b) Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;

     (c) In a timely manner, upon the written instruction of the Company, to
invest and reinvest the Property only in U.S. “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), with a maturity of 180 days or less or in money
market funds selected by the Company which invest principally in either short
term securities issued or guaranteed by the United States having a rating in the
highest investment category granted thereby by a recognized credit rating agency
at the time of acquisition or tax exempt municipal bonds issued by governmental
entities located within the United States or otherwise meeting the conditions
under Rule 2a 7 under the Investment Company Act;

     (d) Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the “Property,” as such term is used
herein;

     (e) Promptly notify the Company and Citigroup Global Markets Inc. of all
communications received by it with respect to any Property requiring action by
the Company;

     (f) Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of the tax returns for
the Company and Trust Account;

     (g) Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

     (h) Render to the Company and to such other person as the Company may
instruct monthly written statements of the activities of and amounts in the
Trust Account reflecting all receipts and disbursements of the Trust Account;
and

     (i) If there is any income or other tax obligation relating to the income
from the Property in the Trust Account as determined by the Company, then, from
time to time, at the written instruction of the Company, the Trustee shall
promptly to the extent there is not sufficient cash outside the Trust Account to
pay such tax obligation, liquidate such assets held in the Trust Account as
shall be designated by the Company in writing, and disburse to the Company by
wire transfer, out of the Property in the Trust Account, the amount indicated by
the Company as owing in respect of such income tax obligation.

2

--------------------------------------------------------------------------------



     2. Limited Distributions Of Income From Trust Account.

     The Trustee shall disburse funds from the Trust Account:

     (a) from time to time as may be necessary timely to pay any taxes incurred
as a result of interest or other income earned on the Property held in the Trust
Account, only upon receipt and in accordance with the terms of a letter in form
substantially similar to that attached hereto as Exhibit D (a “Tax Disbursement
Letter”), signed on behalf of the Company by its Chief Executive Officer or
President and copied to Authorized Counsel, as evidenced by his or her
countersignature thereto, and complete the disbursement of funds from the Trust
Account and distribute such funds only as directed in the Tax Disbursement
Letter and any other documents referred to therein, and

     (b) from time to time, only upon receipt and in accordance with the terms
of a letter in form substantially similar to that attached hereto as Exhibit E
(a “Disbursement Letter”), signed on behalf of the Company by its Chief
Executive Officer or President and copied to Authorized Counsel, the Trustee
shall disburse to the Company such amount as may be requested by the Company as
directed in the Disbursement Letter and the other documents referred to therein,
provided, however, that the aggregate amount distributed by the Trustee to the
Company pursuant to this Paragraph 2(b) may not exceed the lesser of (y) the
aggregate amount of interest and any other income actually received or paid on
amounts in the Trust Account less an amount equal to estimated taxes that are or
will be due on such income at an assumed rate of 40% and (z) $3,000,000. The
amount of interest income permitted to be released from the Trust Account to the
Company may be increased by up to $450,000 if the Representative’s over
allotment is exercised in full. If the Representative’s over-allotment is not
exercised in full, but is exercised in part, the amount of interest income
permitted to be released from the Trust Account shall be increased
proportionally in relation to the proportion of the over allotment option which
was exercised by the Representative.

     (c) upon notice by the Company to pay the Deferred Discount to the
Representative.

     For purposes of this Agreement, “Authorized Counsel” shall mean, at any
date, the attorney retained and authorized by the Company to perform such
functions.

     3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

     (a) Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chief Executive Officer or President. In addition, except with
respect to its duties under Paragraphs 2 and 4, the Trustee shall be entitled to
rely on, and shall be protected in relying on, any verbal or telephonic advice
or instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;

     (b) Hold the Trustee harmless and indemnify the Trustee from and against
any and all expenses, including reasonable counsel fees and disbursements, or
loss suffered by the Trustee in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand which in any way arises out of or relates to

3

--------------------------------------------------------------------------------



this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Trustee may participate in such
action with its own counsel at its own expense;

     (c) Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Paragraph 2 as
set forth on Schedule A hereto, which fees shall be subject to modification by
the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees and further agreed that said transaction
processing fees shall be deducted by the Trustee from the disbursements made to
the Company pursuant to Paragraph 2(b). The Company shall pay the Trustee the
initial acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date. The Trustee shall refund to
the Company the annual fee (on a pro rata basis) with respect to any period
after the liquidation of the Trust Fund. The Company shall not be responsible
for any other fees or charges of the Trustee except as set forth in this
Paragraph 3(c) and as may be provided in Paragraph 3(b) hereof (it being
expressly understood that the Property shall not be used to make any payments to
the Trustee under such Paragraphs).

     (d) Within five business days after the Representative’s over-allotment
option (or any unexercised portion thereof) expires or is exercised in full,
provide the Trustee with a notice in writing (with a copy to the Representative)
of the total amount of the Deferred Discount, which shall in no event be less
than $4,020,000;

     (e) In connection with any vote of the Company’s stockholders on whether to
approve an Initial Business Combination, the Company’s perpetual existence and
the Extended Period (as defined in Paragraph 4), provide to the Trustee an
affidavit or certificate of a firm regularly engaged in the business of
soliciting proxies and tabulating stockholder votes verifying the vote of the
Company’s stockholders regarding such Initial Business Combination, the
Company’s perpetual existence or the Extended Period;

     (f) Provide Citigroup Global Markets Inc. with a copy of any Termination
Letters and/or any other correspondence that it sends to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same; and

     (g) Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement.

     4. Liquidation and Distribution of Trust Account Property. The Trustee
shall commence liquidation of the Trust Account only upon receipt of, and only
in accordance with

4

--------------------------------------------------------------------------------



the terms of, a letter in form substantially similar to that attached hereto as
either Exhibit A, Exhibit B or Exhibit C (a “Termination Letter”), signed on
behalf of the Company by its Chief Executive Officer and affirmed by the
Chairman or Vice Chairman of the Board of Directors, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed in the Termination Letter and any other documents
referred to therein.

     In the event that a Termination Letter has not been received by the
Business Combination Deadline Date, the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B hereto and distributed to the stockholders of record. The “Business
Combination Deadline Date” means the date that is eighteen (18) months from the
date of the Prospectus, subject to extension to twenty-four (24) months, if the
Company has entered into a letter of intent or definitive agreement with respect
to a business combination within such eighteen (18) month period and subject to
extension to thirty-six (36) months (the “Extended Period”) in the event that
the Company anticipates that it may not be able to consummate the Initial
Business Combination within the twenty-four (24) month period and seeks
stockholder approval to extend the period of time to consummate the Initial
Business Combination by an additional twelve (12) months and the stockholders
approve such extension.

     5. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

     (a) Take any action with respect to the Property, other than as directed in
Paragraphs 1 and 2 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

     (b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property, unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

     (c) Change the investment of any Property, other than in compliance with
Paragraph 1(c);

     (d) Refund any depreciation in principal of any Property;

     (e) Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

     (f) The Company or to anyone else for any action taken or omitted by it, or
any action suffered by it to be taken or omitted, in good faith and in the
exercise of its own best judgment, except for its gross negligence or willful
misconduct. The Trustee may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the

5

--------------------------------------------------------------------------------



proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

     (g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

     (h) Prepare, execute and file tax reports, income or other tax returns and
pay any taxes with respect to income and activities relating to the Trust
Account, regardless of whether such tax is payable by the Trust Account or the
Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Paragraph 1(i), if there is any income
or other tax obligation relating to the Trust Account or the Property in the
Trust Account, as determined from time to time by the Company and regardless of
whether such tax is payable by the Company or the Trust Account, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority.

     6. Trust Account Waiver. The Trustee has no right, title, interest, or
claim of any kind (“Claim”) in or to any monies in the Trust Account, and hereby
waives any claim in or to any monies in the Trust Account it may have in the
future and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any claim against the Trust Account for any reason whatsoever.

     7. Termination. This Agreement shall terminate as follows:

     (a) If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee. At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate (except with respect to
Paragraph 3(b)); provided, however, that, in the event that the Company does not
locate a successor trustee within 90 days of receipt of the resignation notice
from the Trustee, the Trustee may submit an application to have the Property
deposited with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever that arises due to any actions or omissions to act by any party after
such deposit; or

     (b) At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Paragraph 4 hereof and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate, except with respect to Paragraph 3(b).

6

--------------------------------------------------------------------------------



     8. Miscellaneous.

     (a) The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit F. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names. The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.

     (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. It may be executed in several
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

     (c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may be changed, waived, amended or modified only by a writing
signed by each of the parties hereto, provided, however, that no such amendment
or modification (other than to correct a typographical or similar technical
error) may be made to paragraphs 1, 2, 3(e), 4, 5, 6, 7, or 8(c) or to Exhibits
A, B or C hereof without the consent of the Public Stockholders, it being the
specific intention of the parties hereto that each Public Stockholder is and
shall be a third party beneficiary of this paragraph 8(c) with the same right
and power to enforce this paragraph 8(c) as either of the parties hereto, and
provided, further, that this Agreement may not be changed, waived, amended or
modified in such a manner as to adversely affect the right of the Underwriters
to receive the Deferred Discount as contemplated herein without the written
consent of the Representative. For purposes of this paragraph 8(c), the “consent
of the Public Stockholders” shall mean receipt by the Trustee of a certificate
from an entity certifying that (i) such entity regularly engages in the business
of serving as inspector of elections for companies whose securities are publicly
traded, and (ii) either (a) 80% of the Public Stockholders of record as of a
record date established in accordance with Section 213(a) of the Delaware
General Corporation Law, as amended (the “DGCL”), have voted in favor of such
amendment or modification or (b) 80% of the Public Stockholders of record as of
a record date established in accordance with Section 213(b) of the DGCL have
delivered to such entity a signed writing approving such amendment or
modification. As to any claim, cross-claim or counterclaim in any way relating
to this Agreement, each party waives the right to trial by jury.

     (d) The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York for purposes of resolving any
disputes hereunder.

     (e) Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar

7

--------------------------------------------------------------------------------



private courier service, by certified mail (return receipt requested), by hand
delivery or by facsimile transmission:

if to the Trustee, to:
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson and Frank DiPaolo Fax No.: (212) 509-5150

if to the Company, to:
China Holdings Acquisition Corp.
33 Riverside Avenue, 5th Floor
Westport, CT 06880
Attn: Paul K. Kelly, Chief Executive Officer
Fax No.: (203) 226-8022
in either case with a copy to:

Loeb & Loeb LLP 345 Park Avenue
New York, New York 10154
Attn: Mitchell S. Nussbaum, Esq.
Fax No.: (212) 407-4990

In either case with a copy to:
Citigroup Global Markets Inc.
388 Greenwich Street New York, NY 10013
Attn: General Counsel
Fax No.: (212) 816-7912

and

Bingham McCutchen LLP
399 Park Avenue New York, NY 10022
Attn: Ann Chamberlain
Fax No.: (212) 702-3604

     (f) No party hereto may assign this Agreement without the prior written
consent of the Company and Citigroup Global Markets Inc., which consent shall
not be unreasonably withheld.

     (g) Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it

8

--------------------------------------------------------------------------------



shall not make any claims or proceed against the Trust Account, including by way
of set off, and shall not be entitled to any funds in the Trust Account under
any circumstance.

     (h) The Trustee acknowledges and agrees that it is the specific intention
of the parties hereto that the Representative is and shall be a third-party
beneficiary of the provisions of this Agreement pertaining to the Deferred
Discount (including Paragraph 8(c)) and the Trustee’s obligations under this
Agreement with respect thereto (but solely of those provisions and solely with
respect to such obligations of the Trustee) with the same right and power to
enforce those provisions as either of the parties hereto.

9

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have duly executed this Investment
Management Trust Agreement as of the date first written above.

  CONTINENTAL STOCK TRANSFER & TRUST CO., as Trustee             By: /s/ Steve
Nelson       Name: Steve Nelson       Title: President                     CHINA
HOLDINGS ACQUISITION CORP.             By: /s/ Paul K. Kelly       Name: Paul K.
Kelly       Title: Chief Executive Officer  

10

--------------------------------------------------------------------------------



EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
17 Battery Place, 8th
Floor New York, New York 10004
Attn: Steven Nelson and Frank DiPaolo

    Re: Trust Account No. [            ] Termination Letter

Ladies and Gentlemen:

Pursuant to Paragraph 3 of the Investment Management Trust Agreement between
China Holdings Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (the “Trustee”), dated as of November 15, 2007 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with                to consummate an Initial Business Combination (as
defined in the Trust Agreement) on or about                , 2007. The Company
shall notify you at least 48 hours in advance of the actual date of the
consummation of the Initial Business Combination (the “Consummation Date”).
Capitalized terms used but not defined herein shall have the meanings given them
in the Trust Agreement.

     Pursuant to Paragraph 3(e) of the Trust Agreement, we are providing you
with an affidavit or a certificate of                 verifying the vote of the
Company’s stockholders duly approving the Initial Business Combination and the
Company’s perpetual existence in accordance with the terms of the Company’s
Amended and Restated Certificate of Incorporation. The affidavit or certificate
includes the identities of the Public Stockholders who voted against the Initial
Business Combination and properly exercised their conversion rights in
connection therewith.

     In accordance with the terms of the Trust Agreement, we hereby instruct you
to commence liquidation of the Trust Account so that on the Consummation Date,
all funds held in the Trust Account will be immediately available for transfer
to the account or accounts that the Company shall direct.

     On the Consummation Date: (i) counsel for the Company shall deliver to you
written notification that the Initial Business Combination has been consummated,
(ii) the Company shall deliver to you written instructions with respect to the
transfer of the funds held in the Trust Account other than the Deferred Discount
(the “Instruction Letter”) and (iii) the Representative shall deliver to you
written instructions for delivery of the Deferred Discount. You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of written notice from counsel and the Instruction
Letter, (a) to Public Stockholders who exercised their conversion rights in
connection with the Initial Business Combination, in an amount equal to their
pro rata share of the amounts in the Trust Account as of two business days prior
to the Consummation Date (including the Deferred Discount and any income
actually received on the Trust Account balance and held in the Trust Account,
but less an amount equal to

--------------------------------------------------------------------------------



estimated taxes that are or will be due on such income at an assumed rate of
40%); (b) to the Representative in an amount equal to the Deferred Discount as
so directed by them, and (c) the remainder in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company of the same, and the Company shall direct you as to whether such
funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company or be distributed immediately and the penalty
incurred. Upon the distribution of all the funds in the Trust Account pursuant
to the terms hereof, the Trust Agreement shall be terminated.

     In the event that the Initial Business Combination is not consummated on
the Consummation Date and we have not notified you on or before the Consummation
Date of a new date for consummation of the Initial Business Combination that is
to take place within 3 (three) business days of the Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in Paragraph
1(c) of the Trust Agreement on the business day immediately following the
Consummation Date.

  Very truly yours,               Continental Stock Transfer & Trust Company, as
Trustee               By:       Name:         Title:                            
  CHINA HOLDINGS ACQUISITION CORP.                 By:           Name: Paul K.
Kelly         Title: Chief Executive Officer  



--------------------------------------------------------------------------------



EXHIBIT B

[Letterhead of Company]

[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson and Frank DiPaolo

    Re: Trust Account No. [            ] Termination Letter

Ladies and Gentlemen:

     Pursuant to Paragraph 4 of the Investment Management Trust Agreement
between China Holdings Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company dated as of November 15, 2007 (the “Trust Agreement”),
this is to advise you that the Company’s existence expired in accordance with
the terms of its Amended and Restated Certificate of Incorporation on November
15, 2010 and the Company is proceeding to distribute its assets and liquidate.
Capitalized terms used but not defined herein shall have the meanings given them
in the Trust Agreement.

     In accordance with the terms of the Trust Agreement, we hereby authorize
and request that you: (i) to the extent that there is any interest accrued in
the Trust Account not required to be used to pay income taxes on interest income
earned on the Trust Account balance in accordance with the Tax Disbursement
Letter included herewith, which provides a full accounting of Tax Payments (as
defined therein) made by the Company through the date of this letter but not yet
reimbursed by distributions from the Trust, release to us an amount of
$____________ to pay costs and expenses incurred in connection with its
dissolution and liquidation; and (ii) commence liquidation of the Trust Account
as part of the Company’s plan of dissolution and distribution. In connection
with this liquidation, you are hereby authorized to establish a record date for
the purposes of determining the stockholders of record entitled to receive their
per share portion of the Trust Account. The record date shall be within ten (10)
days of the liquidation date, or as soon thereafter as is practicable. You will
notify the Company in writing as to when all of the funds in the Trust Account
will be available for immediate transfer (the “Transfer Date”) in accordance
with the terms of the Trust Agreement and the Amended and Restated Certificate
of Incorporation of the Company.

     You shall commence distribution of such funds in accordance with the terms
of the Trust Agreement and the Amended and Restated Certificate of Incorporation
of the Company and you shall oversee the distribution of the funds.

--------------------------------------------------------------------------------



     Upon the payment of all the funds in the Trust Account, the Trust Agreement
shall be terminated.

  CHINA HOLDINGS ACQUISITION CORP.             By:         Name: Paul K. Kelly  
    Title: Chief Executive Officer                             AFFIRMED:        
    Dated:                 , 2007                     Continental Stock Transfer
& Trust Company             By:         Name:       Title: Authorized Officer  
                  CHINA HOLDINGS ACQUISITION CORP.             By:         Name:
Paul K. Kelly       Title: Chief Executive Officer  



--------------------------------------------------------------------------------



EXHIBIT C

[Letterhead of Company]

[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson and Frank DiPaolo

    Re: Trust Account No. [            ] Termination Letter

Ladies and Gentlemen:

Pursuant to paragraph 4 of the Investment Management Trust Agreement between
China Holdings Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of November 15, 2007 (“Trust Agreement”),
this is to advise you that the Board of Directors of the Company has voted to
dissolve and liquidate the Company. Attached hereto is a copy of the minutes of
the meeting of the Board of Directors of the Company relating thereto, certified
by the Secretary of the Company as true and correct and in full force and
effect.

     In accordance with the terms of the Trust Agreement, we hereby authorize
you, to commence liquidation of the Trust Account as part of the Company’s plan
of dissolution and distribution. In connection with this liquidation, you are
hereby authorized to establish a record date for the purposes of determining the
stockholders of record entitled to receive their per share portion of the Trust
Account. The record date shall be within ten (10) days of the liquidation date,
or as soon thereafter as is practicable. You will notify the Company in writing
as to when all of the funds in the Trust Account will be available for immediate
transfer (the “Transfer Date”) in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company.

     You shall commence distribution of such funds in accordance with the terms
of the Trust Agreement and the Amended and Restated Certificate of Incorporation
of the Company and you shall oversee the distribution of the funds.

     Upon the payment of all the funds in the Trust Account, the Trust Agreement
shall be terminated.

Very truly yours,

 

    Continental Stock Transfer & Trust Company, as Trustee             By:      
Name:       Title:    



--------------------------------------------------------------------------------



    CHINA HOLDINGS ACQUISITION CORP.             By:         Name: Paul K. Kelly
      Title: Chief Executive Officer                               AFFIRMED:    
          Dated:                 , 2007                      
[                       ]             By:         Name:       Title: Authorized
Officer  



--------------------------------------------------------------------------------



Exhibit D

[Letterhead of Company]

[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson and Frank DiPaolo

    Re: Trust Account No. [            ] Termination Letter

Ladies and Gentlemen:

Pursuant to the Investment Management Trust Agreement between China Holdings
Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust Company
dated as of November 15, 2007 (the “Trust Agreement”), this is to advise you
that the Trust Account, as defined in the Trust Agreement, has incurred a total
of $____________ in taxes (the “Tax Payments”) for the period from __________,
200__ to __________, 200__ (the “Tax Period”) as a result of interest and other
income earned on the Property, as defined in the Trust Agreement, during the Tax
Period.

     In accordance with the terms of the Trust Agreement, we hereby authorize
you to liquidate the trust property to the extent necessary to distribute the
above requested amount to the Company bank account per the following bank wire
instructions:

  Wire instructions:                                                  



--------------------------------------------------------------------------------



      Very truly yours,                     CHINA HOLDINGS ACQUISITION CORP.    
                By:             Name: Paul K. Kelly           Title: Chief
Executive Officer                             Authorized Counsel Signatory:    
                By:             [NAME]        



--------------------------------------------------------------------------------



EXHIBIT E

[Letterhead of Company]

[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Steven Nelson and Frank DiPaolo

    Re: Trust Account No. [            ] Disbursement Letter

Ladies and Gentlemen:

Pursuant to Paragraph 2(b) of the Investment Management Trust Agreement between
China Holdings Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company dated as of November 15, 2007 (the “Trust Agreement”), we hereby
authorize you to disburse from the Trust Account proceeds from the Property, as
defined in the Trust Agreement, equal to $___________, to __________ via wire
transfer on ________________, 200__.

      Very truly yours,                     CHINA HOLDINGS ACQUISITION CORP.    
                By:             Name: Paul K. Kelly           Title: Chief
Executive Officer                             Authorized Counsel Signatory:    
                By:             [NAME]        



--------------------------------------------------------------------------------



EXHIBIT F

    AUTHORIZED AUTHORIZED INDIVIDUAL(S)   TELEPHONE NUMBER (S)       Company:  
        China Holdings Acquisition Corp.   (203)-226 6288 33 Riverside Avenue,
5th Floor     Westport, CT 06880           Attn: Paul K. Kelly, Chief Executive
Officer     Attn: James D. Dunning, Jr., President           Trustee:          
Continental Stock Transfer & Trust Company   (212) 845 -3270 17 Battery Place,
8th Floor     New York, NY 10004           Attn: Frank A. Di Paolo, Chief
Financial Officer    


--------------------------------------------------------------------------------



SCHEDULE A

Schedule of fees pursuant to Paragraph 3(c) of Investment Management Trust
Agreement between China Holdings Acquisition Corp. and Continental Stock
Transfer & Trust Company


  Fee Item     Time and method of payment     Amount                 Initial
acceptance fee     Initial closing of IPO by wire transfer     $1,000          
      Annual fee     First year, initial closing of IPO by     $3,000       wire
transfer; thereafter on the             anniversary of the effective date of    
        the IPO by wire transfer or check                       Transaction
processing fee for     Deduction by Trustee from     $250   disbursements to
Company     disbursement made to Company         under Paragraphs 2(a) and    
under Paragraph 2(b)         2(b)            



  Agreed:   Dated: _________, 2007         China Holdings Acquisition Corp.    
                By:         Authorized Officer             Continental Stock
Transfer & Trust Company                     By:         Authorized Officer  



--------------------------------------------------------------------------------